The opinion of the court was delivered by
Redfield, J.
The question made in this case, in regard to the validity of an oral assignment of a book debt, to vest, in the assignee, the equitable interest, cannot, I apprehend, admit of doubt. Mr. Justice Story states the general doctrine thus, (and he is sustained by all other writers upon the subject, and by the adjudged cases,) “ Any order, writing or act, which makes an appropriation of a fund, amounts to an *494equitable assignment of the fund.” “ An assignment of a debt may be by parol as well as by deed.” Equity Jurisp., vol. 2, p, 311. And if the assignment may be by parol, it is surely not important whether it be by writing, or mere words.
In regard to the other question, it may be said to be a conflict between claimants, whose equities are equal; at least, that is the most favorable view of the case of the present claimant. The title of the other claimant has been established by the adjudication of a justice court, a court, of competent jurisdiction, and whose decisions, unappealed from, are as conclusive of the rights of the parties, as those of any other tribunal, whatever may be thought of their authority as precedents merely.
The former adjudication, then, is as effectual to quiet the rights of the parties, as will be the adjudication of this court when made. After that judgment, unappealed from, this claimant can no more maintain this action, to compel a second payment of this same debt, than could a second assignee of this same debt, after the first had recovered the debt in this or any other court of competent jurisdiction.
The rights of the present claimant are, at most, equitable rights, and such as have never been at all regarded in this state, until within the last twenty years ; and although now recognized by our courts, to the fullest extent, we should not be prepared to sustain these equitable rights to the exclusion of legal rights, if we should thereby find ourselves compelled to violate equal equities. And here, it is obvious, that is what we are asked to do, in order to protect the rights of the claimant. The debtor has once been compelled to pay the debt, by a judgment of a court of competent jurisdiction — . all the legal parties being summoned, and all the equitable parties, even the present claimant, notified. If, now, we suffer the present claimant to prevail, we not only reverse the judgment of the justice, between the same parties, which is not before us, but compel the debtor, without his fault, to pay the debt twice. And if twice, I see no reason why he may not be compelled to pay it an indefinite number of times, to successive claimants, who establish a prior title, in point of time.
No such absurdity could be tolerated. The assignee of a
L. *495chose in action, by our law, comes in the place of the . , , , assignor. After the assignment, he, alone, can control or release the debt. His admissions, and not those of the assignor, are competent evidence 3 and he, too, is bound by ° , , , . any ádjudication upon the claim, m the name of the assignor. And if, after the assignment, the assignor himself should recover the debt, without the fault of the debtor, it would forever conclude all claim from the assignee. So, too, the assignee is bound, even without notice, I apprehend, by a discharge of the debtor under bankrupt and insolvent laws ; and, a fortiori, by an adjudication making the debtor the garnishee, or trustee, of the creditor, and that upon full notice to the assignee. It is not necessary further to go into a consideration of the reasonableness of so obvious a rule. The claimant, in the present case, like any other cestui que trust, is bound by the adjudication in the name of his trustee. Judgment affirmed.